The finding and judgment of the Court of Common Pleas affirming the finding and order of the Industrial Commission was approved and *Page 448 
affirmed by the unanimous concurrence of the Court of Appeals. The judgment in each instance was based upon the conclusion that the claim now presented is for a new and distinct injury and is therefore barred by the provisions of Section l465-72a, General Code. Such holding is in accord with the unanimous decision of this court in the case of State, ex rel.Bernhardt, v. lndus trial Commission, 127 Ohio St. 582,190 N.E. 224. The announced departure therefrom will not serve to promote the orderly and expeditious administration of the Workmen's Compensation Fund.
The judgment should be affirmed.
WEYGANDT, C.J., and ZIMMERMAN, J., concur in the foregoing dissenting opinion.